             CASE 0:20-cv-02195-NEB-BRT Doc. 30 Filed 10/23/20 Page 1 of 10




• HELLMUTH &JOHNSON

                                                                  WRITER'S DIRECT DIAL No.: (952) 746•2175
                                                                              E•MAIL: TMOORE@HJLAWFIRM,COM




                                            October 23, 2020

  The Honorable Judge Nancy E. Brasel                                                 VIAECF
  U.S. District Court Judge
  United States District Court
  316 N. Robert Street
  St. Paul, MN 55101

  Re:      Counsel on American-Islamic Relations - Minnesota and League of Women Voters of
           Minnesota v. Atlas Aegis LLC, Anthony Caudle, John Does #1-10
           Court File No.: 20-CV-02195 (NEB/BRT)
           Our File No.: 05000.0192

  Dear Judge Brasel:

  Our law firm was retained at approximately 3:00 p.m. today by Defendants Atlas Aegis LLC and
  Anthony Caudle with respect to the TRO Hearing scheduled for Monday in the above-referenced
  matter. It is our understanding that our clients' response to the motion was due at noon today. Our
  clients did not retain us until after the deadline had already passed.

  This letter is to request an extension of time. We would like the hearing to be rescheduled to later in
  the week of October 26, 2020. If the Court is not willing to change the hearing date, we would request
  an opportunity to respond before 11 :00 am on Monday, October 26, 2020.

  Further, our client has reached an agreement with the Minnesota Attorney General's Office that
  renders Plaintiffs' Motion moot. The attached Petition for Order Approving Assurance of
  Discontinuance was filed in Minnesota District Court, Case No. 62-CV-20-5078 today.

   Thank you for your consideration of this matter.

                                                        Very truly yours,

                                                        HELLMUTH & JOHNSON

                                                         -7��
                                                        Tenance W. Moore
                                                        Attorney at Law

   TWM/ans
   cc: brasel_chambers@mnd.uscourts.gov
       Anthony Caudle
       Carol R. M. Moss
   05000.0192 - 4851249.1
   8050 West 78th Street, Edina, MN 55439    •   T 952-941-4005   F 952-941-2337    www.hjlawfirm.com
     CASE 0:20-cv-02195-NEB-BRT Doc. 30 Filed 10/23/20 Page 2 of 10




STATE OF MINNESOTA                                                                DISTRICT COURT

COUNTY OF RAMSEY                                                   SECOND JUDICIAL DISTRICT

                                                                       Case   Type: Civil Other/lv{isc.
                                                                      Court File No. 62-CV-20-5078
                                                                Judicial Officer: Thomas A. Gilligan


 In re Civil Investigative   Demands on Atlas                          PETITION FOR ORDER
 Aegis                                                               APPROVING ASSURANCE
                                                                       OF DISCONTIIIUANCE


         The State of Minnesota, by its Attorney General, Keith Ellison, hereby petitions the Court,

pursuant to Minn. Stat. $ 8.31, subd.2b      for an Order approving the attached, fully-executed

Assurance of Discontinuance between the State of Minnesota, through its Attorney General, Keith

Ellison, and Atlas Aegis, LLC.



Dated: October 23,2020                           KEITH ELLISON
                                                 Attorney General
                                                 State of Minnesota



                                                 lslLiz Kramer
                                                 LIZ KRAMER
                                                 Solicitor General
                                                 Atty. Reg. No. 0325089

                                                 445 Minnesota Street, Suite 1400
                                                 St. Paul, Minnesota 55101-2131
                                                 (651) 7s7-r010 (Voice)
                                                 (65r)282-s832 (Fax)
                                                 liz.kr amer @ag. state. mn. us

                                                 ATTORNEY FOR STATE OF MINNESOTA
     CASE 0:20-cv-02195-NEB-BRT Doc. 30 Filed 10/23/20 Page 3 of 10




STATE OF MINNESOTA                                                                        DISTRICT COURT

COUNTY OF RAMSEY                                                           SECOND JUDICIAL DISTRICT

                                                                              Case    Type: Civil Other/lVlisc.
                                                                             Court File No. 62-CV-20-5078
                                                                       Judicial Officer: Thomas A. Gilligan


In re Civil    Investigative Demands on Atlas                                              ASST]RANCE OF
Aegis                                                                                  DISCONTII\UANCE


         WHEREAS, this Assurance of Discontinuance ("Assurance") is entered into pursuant to

Minn. Stat. $ 8.31, subd. 2b, between the State of Minnesota, through its Attorney General, Keith

Ellison, and Atlas Aegis, LLC. ("Atlas Aegis");

         WHEREAS, the ability of Minnesotans to vote without any intimidation is critical to our

democracy;

         WHEREAS, the AGO has authority to enforce Minnesota's laws relating to unlawful

business activity, including as parens    patria, and was concerned that Atlas Aegis was violating

one or more of the    following: Minn. Stat. $$ 326.3381 and326.339 (requiring private protective

agents be licensed in Minnesota);     Minn. Stat. $ 624.61 (prohibiting private armed association);

Minn. Stat. $ 609.74 (public nuisance); Minn. Stat. $ 2llB.07 (precluding voter intimidation);

and a   civil conspiracy to violate the statutes cited   as   well   as federal   law (42 U.S.C. $ 1985(3); 52

U.S.C. $ 10307; 52 U.S.C. $ 10101(b));

         WHEREAS, Atlas Aegis is a Tennessee corporation. Atlas Aegis's registered office

address is 2000 Mallory Ln., Suite 130-240, Franklin, TN 37067-8231;

         NOW THEREFORE, Atlas Aegis hereby agrees to entry of an Assurance of

Discontinuance with the following terms and conditions:




                                                    2
     CASE 0:20-cv-02195-NEB-BRT Doc. 30 Filed 10/23/20 Page 4 of 10




                                     FACTUAL PREDICATE

        1.        By signing this Assurance of Discontinuance, Atlas Aegis declares under penalty

of perjury, that the statements in this Factual Predicate are true and correct.

       2.        A Minnesota security company (the "Prime") sought additional security guards to

work at the private property of its clients around the date of the general election on November 3,

2020 ("election"). Those private clients wanted to have their property and employees protected

in the event of any civil unrest that may occur on or immediately after the election.

        3.       The Prime reached out to companies outside Minnesota to help       fill   the positions.

The Prime never indicated that the work would involve any security at or near polling places.

The Prime's solicitation made clear the work would be performed only at the private property           of

the individual and corporate clients.

        4.       Atlas Aegis received word from two of its industry contacts of the opportunity in

Minnesota: 5326 Consultants (a Florida corporation) and lO-Code. Neither of those companies

indicated the scope of work would encompass polling places. Instead, like the Prime, they

indicated that the scope      of work would entail private securify at the private property of
Minnesota corporations and individuals.

        5.       Atlas Aegis was interested in providing personnel to the Prime for the work

(either directly or indirectly). It solicited individuals in its network. In doing so, it advertised

that the scope of work included security "to protect election polls." Neither the Prime, nor 5326

Consultants,   nor l0-Code, had ever told Atlas Aegis that the work would include "protecting election

polls." Atlas Aegis added that language completely of its own accord.

        6.       Atlas Aegis's solicitation drew the attention of the Washington Post. In              an


interview with a Washington Post reporter, Atlas Aegis's chairman, Anthony Caudle, again

indicated that the scope of work included guarding polling sites. In the article by Joshua


                                                    3
     CASE 0:20-cv-02195-NEB-BRT Doc. 30 Filed 10/23/20 Page 5 of 10




Partlow, titled "Former Special Forces sought by private security company to guard polling sites

in Minnesota, company says" and published on October 9, 2020, Caudle was quoted as saying

security would be "there to make sure that the antifas don't try to destroy the election sites." The

article stated "Caudle said Minnesota election officials as well as law enf'orcement in the state

are aware that armed civilians intencl to guard   polling sites."

        7.        In fact, Caudle and Atlas Aegis misunderstood the potential scope of work, which

did not include any security at or near polling places or "election sites." Caudle had no direct

information      to   suggest that Minnesota election officials were aware that "armed civilians

intended    to guard polling sites" nor that Minnesota law enforcement was aware that "armed

civilians intended to guard polling sites."

        8.        Atlas Aegis acknowledges that its statements to the Washington Post            were

incorrect. In making these statements, Atlas Aegis did not intend to intimidate, coerce, or

threaten Minnesota voters, poll workers, or others aiding or urging Minnesota voters to vote; or

to make Minnesota voters less willing to vote.

        9.        Neither Atlas Aegis as a company, nor any of its officers or employees, have been

engaged to perform work in Minnesota in November.

        10.       No officers or employees or contractors of Atlas Aegis will be present            in

Minnesota in November. They          will certainly not be acting   as "security" at polling places or

election sites.

        I   l.    Atlas Aegis is also not aware of any other individuals or groups who plan to

provide private "security" at polling places or election sites in Minnesota in connection with the

election.




                                                    4
    CASE 0:20-cv-02195-NEB-BRT Doc. 30 Filed 10/23/20 Page 6 of 10




          12.    The Attorney General's Office issued a Civil Investigative Demand to Atlas

Aegis on October 14,2020. It sought answers to interrogatories as well as responses to requests

for documents.

                                     INJUNCTIVE RELIEF

          13.    Atlas Aegis shall not provide any protective agent services, as defined           in

Minnesota Statutes section 326.338, in Minnesota from October 22,2020 through January l,

2022.

          14.    Atlas Aegis will not seek to intimidate voters, in Minnesota or elsewhere, in

connection with the election.

          15.    Atlas Aegis shall communicate to each and every listserv, job board, individual

etc. that it originally sent its request for election guards in Minnesota, informing them that: Atlas

was wrong to suggest the scope of work included "protection of election polls."

          16.    Atlas Aegis shall provide any remaining documents and information it owes the

Attorney General pursuant to the CID and subsequent agreements of counsel by October 26,

2020.

                                   STAYED CIVIL PENALTY

          17. If Atlas Aegis does not violate any of the terms of the Agreement,         then a civil

penalty   will not be imposed. Atlas Aegis shall pay a stayed civil penalty of       $50,000 to the

Attorney General upon application to the Court and a showing by the Attorney General that

Atlas Aegis has violated any of the terms of this Assurance and Order. The Court shall decide

whether the stayed civil penalty shall be imposed after an evidentiary hearing. The release in

Parugraph 20 does not prevent the Attorney General from moving for, or collecting, the stayed

civil penalty described in this Paragraph, to the extent that Atlas Aegis is in breach of this

Assurance and Order.


                                                  5
     CASE 0:20-cv-02195-NEB-BRT Doc. 30 Filed 10/23/20 Page 7 of 10




                                      GENERAL TERMS

         18.   Atlas Aegis understands that, after the date of the approval of this Assurance by

the Court, a violation of this Assurance may subject it to sanctions for contempt pursuant to

Minnesota Statutes section 8.31, and the AGO may thereafter, in its sole discretion, initiate legal

proceedings against Atlas Aegis for any and all violations of this Assurance.

         19.   Atlas Aegis does not admit a violation of any Minnesota or federal statute.

         20.   In consideration of the stipulated relief, the sufficiency of which is acknowledged,

the AGO, upon approval of this Assurance by the Court, hereby fully and completely releases

Atlas Aegis, including its officers, employees, board members, and agents, from any and all

claims of the AGO under the laws cited in the CID [Minnesota Statutes sections $$ 326.3381 and

326.339; Minn. Stat. $ 624.61; Minn. Stat.      $ 609.74; Minn. Stat. $ 2llB.07; and a civil
conspiracy to violate the statutes cited as well as federal law (42 U.S.C. $ 1985(3); 52 U.S.C.   $


10307;52 U.S.C. $ 10101(b)1, arising out of the facts contained in this Assurance, up to and

including the date of this Assurance. The AGO through this Assurance does not settle, release,

or resolve any claim against Atlas Aegis or any other person or entity involving any private

causes   of action, claims, and remedies including but not limited to private causes of action,

claims, or remedies provided for under Minnesota Statutes section 8.31. This release does not

apply in any way to claims of any other State of Minnesota agency, department, official, or

division.

         21.    Atlas Aegis shall not state or imply, directly or indirectly, that the State of

Minnesota or the AGO has approved of, condones, or agrees with any conduct, actions, or

inactions by Atlas Aegis.



                                                 6
    CASE 0:20-cv-02195-NEB-BRT Doc. 30 Filed 10/23/20 Page 8 of 10




       22.     Nothing in this Assurance shall relieve Atlas Aegis of its obligations to comply

with all applicable Minnesota and federal laws and regulations, and court or administrative

orders and directives.

       23.     The person signing this Assurance for Atlas Aegis warrants that he or she has

been given appropriate authority to execute this Assurance, that Atlas Aegis has been fully

advised by its counsel before entering into the Assurance, and that he or she executes this

Assurance in an official capacity that binds Atlas Aegis and its successors.

       24.     This Assurance may be executed in counterparts, each of which constitutes an

original, and all of which shall constitute one and the same agreement. This Assurance may be

executed by facsimile or electronic copy in any image format.

        25.    This Assurance constitutes the full and complete terms of the agreement entered

into by Atlas Aegis and the AGO.

        26.    Service of notices or other documents required or permitted by this Assurance

shall be served on the following persons, or any person subsequently designated by the parties to

receive such notices, by mail and email at the addresses identified below:

       As to the AGO:
       Liz Kramer, Solicitor General
       Minnesota Attorney General's Office
       445 Minnesota Street, Suite I 100
       St. Paul, Minnesota 55101
       Liz.kr amer @ag. state.mn.us

       As to Atlas Aegis:
       Barry Wallace, Chief Executive Officer
       Atlas Aegis
       2000 Mallory Ln., Suite 130-240
       Franklin, TN 37067-823 1
        barry.wal   la ce@atlasaegi s. com




                                                 7
     CASE 0:20-cv-02195-NEB-BRT Doc. 30 Filed 10/23/20 Page 9 of 10




       27.       The failure of a party to exercise any rights under this Assurance shall not be

deemed to be a waiver of any right or any future rights.

       28.       This Assurance, including any issues relating to interpretation or enforcement,

shall be governed by the laws of the State of Minnesota.

       29.       Nothing in this Assurance shall be construed to limit the jurisdiction, power, or

authority of the State of Minnesota or the AGO, except as expressly set forth herein in with

regard to Atlas Aegis.

       30.       Each of the parties participated in the drafting of this Assurance and agree that the

Assurance's terms may not be construed against or        in favor of any of the parties by virtue of

draftsmanship.

       31.       Each party shall perform such further acts and execute and deliver such further

documents as may reasonably be necessary         to carry out this Assurance, including that Atlas

Aegis shall promptly comply with any reasonable request from the AGO for information

regarding verification of Atlas Aegis's compliance with this Assurance.

       32.       The AGO may file this Assurance with the Court without further notice to Atlas

Aegis, and the Court may approve of and enter this Assurance ex parte and without further

proceedings.

       33,       The Court shall retain jurisdiction of this matter for purposes of enforcing this

Assurance, and all signatories hereto consentto the jurisdiction of the Court forthe purposes      of

enforcing this Assurance.




                                                   8
   CASE 0:20-cv-02195-NEB-BRT Doc. 30 Filed 10/23/20 Page 10 of 10




                                       KEITH ELLISON
                                       Attorney General
                                       State of Minnesota



Date: October 23,2020               By:
                                          Liz Kramer
                                          Solicitor General



                                      Atlas Aegis,LLC.




Date:23 October, 2020
                                          Barry Wallace, Chief Executive Officer
                                          Atlas Aegis,LLC



                                            ORDER

        Having reviewed the terms of the foregoing Assurance of Discontinuance, which is

incorporated herein by reference, and which the Court finds reasonable and appropriate,   it   is

SO ORDERED.



Date:
                                                    JUDGE OF DISTRICT COURT


THERE BEING NO CAUSE FOR FURTHER DELAY, LET JUDGMENT BE ENTERED
IMMEDIATELY.




                                                9
